
	
		II
		110th CONGRESS
		1st Session
		S. 1114
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 16, 2007
			Mrs. Feinstein (for
			 herself and Mr. Specter) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To reiterate the exclusivity of the Foreign
		  Intelligence Surveillance Act of 1978 as the sole authority to permit the
		  conduct of electronic surveillance, to modernize surveillance authorities, and
		  for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Foreign Intelligence Surveillance
			 Improvement and Enhancement Act of 2007.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					TITLE I—CONSTRUCTION OF FOREIGN INTELLIGENCE SURVEILLANCE
				AUTHORITY
					Sec. 101. Reiteration of chapters 119, 121, and 206 of title
				18, United States Code, and Foreign
				Intelligence Surveillance Act of 1978 as exclusive means by which domestic
				electronic surveillance may be conducted.
					Sec. 102. Specific authorization required for any repeal or
				modification of title I of the Foreign
				Intelligence Surveillance Act of 1978.
					Sec. 103. Information for Congress on the terrorist
				surveillance program and similar programs.
					Sec. 104. Supreme Court review of the Terrorist Surveillance
				Program.
					TITLE II—APPLICATIONS AND PROCEDURES FOR ELECTRONIC SURVEILLANCE
				FOR FOREIGN INTELLIGENCE PURPOSES
					Sec. 201. Extension of period for applications for orders for
				emergency electronic surveillance.
					Sec. 202. Additional authority for emergency electronic
				surveillance.
					Sec. 203. Foreign Intelligence Surveillance Court
				matters.
					Sec. 204. Document management system for applications for
				orders approving electronic surveillance.
					Sec. 205. Additional personnel for preparation and
				consideration of applications for orders approving electronic
				surveillance.
					Sec. 206. Training of Federal Bureau of Investigation and
				National Security Agency personnel in foreign intelligence surveillance
				matters.
					Sec. 207. Enhancement of electronic surveillance authority in
				wartime.
					TITLE III—Clarifications to the Foreign Intelligence Surveillance
				Act of 1978
					Sec. 301. Acquisition of foreign-foreign
				communications.
					Sec. 302. Individualized FISA orders.
					TITLE IV—OTHER MATTERS
					Sec. 401. Authorization of appropriations.
					Sec. 402. Effective date.
				
			2.DefinitionsIn this Act:
			(1)Congressional intelligence
			 committeesThe term
			 congressional intelligence committees means—
				(A)the Select Committee on Intelligence of the
			 Senate; and
				(B)the Permanent Select Committee on
			 Intelligence of the House of Representatives.
				(2)Foreign Intelligence Surveillance
			 CourtThe term Foreign
			 Intelligence Surveillance Court means the court established by section
			 103(a) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.
			 1803(a)).
			(3)United States personThe term United States person
			 has the meaning given such term in section 101(i) of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1801(i)).
			ICONSTRUCTION OF FOREIGN INTELLIGENCE
			 SURVEILLANCE AUTHORITY
			101.Reiteration of chapters 119, 121, and 206
			 of title 18, United States Code, and Foreign
			 Intelligence Surveillance Act of 1978 as exclusive means by which domestic
			 electronic surveillance may be conducted
				(a)Exclusive MeansNotwithstanding any other provision of law,
			 chapters 119, 121, and 206 of title 18, United States Code, and the Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.) shall be the
			 exclusive means by which electronic surveillance (as that term is defined in
			 section 101(f) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.
			 1801(f)) may be conducted.
				(b)Amendment to Foreign Intelligence
			 Surveillance Act of 1978Section 109(a) of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1809(a)) is amended by striking
			 authorized by statute each place it appears and inserting
			 authorized by this title or chapter 119, 121, or 206 of title 18, United
			 States Code.
				(c)Amendment to Title
			 18, United States CodeSection 2511(2)(a)(ii)(B) of title 18,
			 United States Code, is amended by striking statutory
			 requirements and inserting requirements under the Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.), this chapter,
			 or chapters 121 or 206 of this title.
				102.Specific authorization required for any
			 repeal or modification of title I of the
			 Foreign Intelligence Surveillance Act of 1978
				(a)In GeneralTitle I of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1801 et seq.) is amended by inserting after
			 section 109 the following new section:
					
						109A.Specific authorization required for any repeal or
		  modification of titleNo provision of law shall be construed to
				implicitly repeal or modify this title or any provision thereof, nor shall any
				provision of law be deemed to repeal or modify this title in any manner unless
				such provision of law, if enacted after the date of the enactment of the
				Foreign Intelligence Surveillance Improvement and Enhancement Act of 2007,
				expressly amends or otherwise specifically cites this
				title.
						.
				(b)Clerical AmendmentThe table of contents for that Act is
			 amended by inserting after the item relating to section 109 the following new
			 item:
					
						
							Sec. 109A. Specific
				authorization required for any repeal or modification of
				title.
						
						.
				103.Information for Congress on the terrorist
			 surveillance program and similar programsAs soon as practicable after the date of the
			 enactment of this Act, but not later than seven days after such date, the
			 President shall brief and inform each member of the congressional intelligence
			 committees on the following:
				(1)The Terrorist Surveillance Program of the
			 National Security Agency.
				(2)Any program which involves, whether in part
			 or in whole, the electronic surveillance of United States persons in the United
			 States for foreign intelligence purposes, and which is conducted by any
			 department, agency, or other element of the United States Government, or by any
			 entity at the direction of a department, agency, or other element of the United
			 States Government, without fully complying with the procedures set forth in the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.) or
			 chapter 119, 121, or 206 of title 18, United States Code.
				104.Supreme Court review of the Terrorist
			 Surveillance Program
				(a)In generalUpon petition by the United States or any
			 party to the underlying proceedings, the Supreme Court of the United States
			 shall review a final decision on the merits concerning the constitutionality of
			 the Terrorist Surveillance Program in at least one case that is pending in the
			 courts of the United States on the date of enactment of this Act.
				(b)Expedited considerationIt shall be the duty of the Supreme Court
			 of the United States to advance on the docket and to expedite to the greatest
			 possible extent the disposition of any matter brought under subsection
			 (a).
				(c)DefinitionIn this section, the term Terrorist
			 Surveillance Program means the program identified by the President on
			 December 17, 2005, to intercept international communications into and out of
			 the United States of persons linked to al Qaeda or related terrorist
			 organizations.
				IIAPPLICATIONS AND PROCEDURES FOR ELECTRONIC
			 SURVEILLANCE FOR FOREIGN INTELLIGENCE PURPOSES
			201.Extension of period for applications for
			 orders for emergency electronic surveillanceSection 105(f) of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1805(f)) is amended by striking 72
			 hours both places it appears and inserting 168
			 hours.
			202.Additional authority for emergency
			 electronic surveillanceSection 105 of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1805) is amended—
				(1)by redesignating subsections (g), (h), (i),
			 and (j) as subsections (h), (i), (j), and (k), respectively; and
				(2)by inserting after subsection (f) the
			 following new subsection (g):
					
						(g)(1)(A)Notwithstanding any other provision of this
				title and subject to the provisions of this subsection, the Attorney General
				may, with the concurrence of the Director of National Intelligence, appoint
				appropriate supervisory or executive personnel within the Federal Bureau of
				Investigation and the National Security Agency to authorize electronic
				surveillance on a United States person in the United States on an emergency
				basis pursuant to the provisions of this subsection.
								(B)For purposes of this subsection, an
				intelligence agent or employee acting under the supervision of a supervisor or
				executive appointed under subparagraph (A) may conduct emergency electronic
				surveillance under this subsection if such supervisor or executive reasonably
				determines that—
									(i)an
				emergency situation exists with respect to the employment of electronic
				surveillance to obtain foreign intelligence information before an order
				authorizing such surveillance can with due diligence be obtained; and
									(ii)the factual basis exists for the issuance
				of an order approving such surveillance under this title.
									(2)The supervisors and executives appointed by
				the Attorney General under paragraph (1) may only be officials as
				follows:
								(A)In
				the case of the Federal Bureau of Investigation, officials at or above the
				level of Special Agent in Charge.
								(B)In
				the case of the National Security Agency, officials at or above the level of
				head of branch of the National Security Agency.
								(3)A
				supervisor or executive responsible for the emergency employment of electronic
				surveillance under this subsection shall submit to the Attorney General a
				request for approval of the surveillance within 24 hours of the commencement of
				the surveillance. The request shall set forth the ground for the belief
				specified in paragraph (1), together with such other information as the
				Attorney General shall require.
							(4)(A)The review of a request under paragraph (3)
				shall be completed by the official concerned under that paragraph as soon as
				practicable, but not more than 72 hours after the commencement of the
				electronic surveillance concerned under paragraph (1).
								(B)(i)If the official concerned determines that
				the electronic surveillance does not meet the requirements of paragraph (1),
				the surveillance shall terminate immediately and may not be recommenced by any
				supervisor or executive appointed under paragraph (1), or any agent or employee
				acting under the supervision of such supervisor or executive, absent additional
				facts or changes in circumstances that lead a supervisor or executive appointed
				under paragraph (1) to reasonably believe that the requirements of paragraph
				(1) are satisfied.
									(ii)In the event of a determination under
				clause (i), the Attorney General shall not be required, under section 106(j),
				to notify any United States person of the fact that the electronic surveillance
				covered by such determination was conducted before the termination of the
				surveillance under that clause. However, the official making such determination
				shall notify the court established by section 103(a) of such determination, and
				shall also provide notice of such determination in the first report that is
				submitted under section 108(a) after such determination is made.
									(C)If the official concerned determines that
				the surveillance meets the requirements of subsection (f), the surveillance may
				continue, subject to the requirements of paragraph (5).
								(5)(A)An application in accordance with this
				title shall be made to a judge having jurisdiction under section 103 as soon as
				practicable but not more than 168 hours after the commencement of electronic
				surveillance under paragraph (1).
								(B)In the absence of a judicial order
				approving electronic surveillance commenced under paragraph (1), the
				surveillance shall terminate at the earlier of—
									(i)when the information sought is
				obtained;
									(ii)when the application under subparagraph (A)
				for an order approving the surveillance is denied; or
									(iii)168 hours after the commencement of the
				surveillance, unless an application under subparagraph (A) is pending, in which
				case the surveillance may continue for up to an additional 24 hours while the
				judge has the application under advisement.
									(C)If an application under subparagraph (A)
				for an order approving electronic surveillance commenced under paragraph (1) is
				denied, or in any other case in which the surveillance is terminated and no
				order approving the surveillance is issued by a court, the use of information
				obtained or evidence derived from the surveillance shall be governed by the
				provisions of subsection (f).
								(D)The denial of an application submitted
				under subparagraph (A) may be reviewed as provided in section 103.
								(6)Any person who engages in the emergency
				employment of electronic surveillance under paragraph (1) shall follow the
				minimization procedures otherwise required by this title for the issuance of a
				judicial order approving the conduct of electronic surveillance.
							(7)Not later than 30 days after appointing
				supervisors and executives under paragraph (1) to authorize the exercise of
				authority in that paragraph, the Attorney General, in consultation with the
				Director of National Intelligence, shall submit to the court established by
				section 103(a), the Select Committee on Intelligence of the Senate, and the
				Permanent Select Committee on Intelligence of the House of Representatives, and
				bring up to date as required, a report that—
								(A)identifies the number of supervisors and
				executives who have been so appointed and the positions held by such
				supervisors and executives; and
								(B)sets forth guidelines or other directives
				that describe the responsibilities of such supervisors and executives under
				this
				subsection.
								.
				203.Foreign Intelligence Surveillance Court
			 matters
				(a)Authority for Additional
			 JudgesSection 103(a) of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1803(a)) is
			 amended—
					(1)by inserting (1) after
			 (a);
					(2)in paragraph (1), as so designated, by
			 inserting at least before seven of the United States
			 judicial circuits;
					(3)by designating the second sentence as
			 paragraph (4) and indenting such paragraph, as so designated, two ems from the
			 left margin; and
					(4)by inserting after paragraph (1), as so
			 designated, the following new paragraph:
						
							(2)In addition to the judges designated under
				paragraph (1), the Chief Justice of the United States may designate as judges
				of the court established by paragraph (1) such judges appointed under Article
				III of the Constitution of the United States as the Chief Justice determines
				appropriate in order to provide for the prompt and timely consideration under
				section 105 of applications under section 104 for electronic surveillance under
				this title. Any judge designated under this paragraph shall be designated
				publicly.
							.
					(b)Consideration of Emergency
			 ApplicationsSuch section is
			 further amended by inserting after paragraph (2), as added by subsection (a)(4)
			 of this section, the following new paragraph:
					
						(3)A
				judge of the court shall make a determination to approve, deny, or seek
				modification of an application submitted pursuant to section subsection (f) or
				(g) of section 105 not later than 24 hours after the receipt of such
				application by the
				court.
						.
				204.Document management system for applications
			 for orders approving electronic surveillance
				(a)System RequiredThe Attorney General shall, in consultation
			 with the Director of the Federal Bureau of Investigation, the Director of the
			 National Security Agency, and the Foreign Intelligence Surveillance Court,
			 develop and implement a secure, classified document management system that
			 permits the prompt preparation, modification, and review by appropriate
			 personnel of the Department of Justice, the Federal Bureau of Investigation,
			 the National Security Agency, and other applicable elements of the United
			 States Government of applications under section 104 of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1804) before their submittal to the Foreign
			 Intelligence Surveillance Court.
				(b)Scope of SystemThe document management system required by
			 subsection (a) shall—
					(1)permit and facilitate the prompt submittal
			 of applications to the Foreign Intelligence Surveillance Court under section
			 104 or 105(g)(5) of the Foreign Intelligence Surveillance Act of 1978 (50
			 U.S.C. 1804 and 1805(g)(5)); and
					(2)permit and facilitate the prompt
			 transmittal of rulings of the Foreign Intelligence Surveillance Court to
			 personnel submitting applications described in paragraph (1).
					205.Additional personnel for preparation and
			 consideration of applications for orders approving electronic
			 surveillance
				(a)Office of Intelligence Policy and
			 Review
					(1)Additional personnelThe Office of Intelligence Policy and
			 Review of the Department of Justice is hereby authorized such additional
			 personnel as may be necessary to carry out the prompt and timely preparation,
			 modification, and review of applications under section 104 of the Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1804) for orders under section
			 105 of that Act (50 U.S.C. 1805) approving electronic surveillance for foreign
			 intelligence purposes.
					(2)AssignmentThe Attorney General shall assign personnel
			 authorized by paragraph (1) to and among appropriate offices of the National
			 Security Agency in order that such personnel may directly assist personnel of
			 the Agency in preparing applications described in that paragraph.
					(b)Federal Bureau of Investigation
					(1)Additional legal and other
			 personnelThe National
			 Security Branch of the Federal Bureau of Investigation is hereby authorized
			 such additional legal and other personnel as may be necessary to carry out the
			 prompt and timely preparation of applications under section 104 of the Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1804) for orders under section
			 105 of that Act (50 U.S.C. 1805) approving electronic surveillance for foreign
			 intelligence purposes.
					(2)AssignmentThe Director of the Federal Bureau of
			 Investigation shall assign personnel authorized by paragraph (1) to and among
			 the field offices of the Federal Bureau of Investigation in order that such
			 personnel may directly assist personnel of the Bureau in such field offices in
			 preparing applications described in that paragraph.
					(c)Additional Legal and Other Personnel for
			 National Security AgencyThe
			 National Security Agency is hereby authorized such additional legal and other
			 personnel as may be necessary to carry out the prompt and timely preparation of
			 applications under section 104 of the Foreign Intelligence Surveillance Act of
			 1978 (50 U.S.C. 1804) for orders under section 105 of that Act (50 U.S.C. 1805)
			 approving electronic surveillance for foreign intelligence purposes.
				(d)Additional Legal and Other Personnel for
			 Foreign Intelligence Surveillance CourtThere is hereby authorized for the Foreign
			 Intelligence Surveillance Court such additional staff personnel as may be
			 necessary to facilitate the prompt and timely consideration by that Court of
			 applications under section 104 of the Foreign Intelligence Surveillance Act of
			 1978 (50 U.S.C. 1804) for orders under section 105 of that Act (50 U.S.C. 1805)
			 approving electronic surveillance for foreign intelligence purposes. Personnel
			 authorized by this paragraph shall perform such duties relating to the
			 consideration of such applications as that Court shall direct.
				(e)Supplement Not SupplantThe personnel authorized by this section
			 are in addition to any other personnel authorized by law.
				206.Training of Federal Bureau of Investigation
			 and National Security Agency personnel in foreign intelligence surveillance
			 mattersThe Director of the
			 Federal Bureau of Investigation and the Director of the National Security
			 Agency shall each, in consultation with the Attorney General—
				(1)develop regulations to establish procedures
			 for conducting and seeking approval of electronic surveillance on an emergency
			 basis, and for preparing and properly submitting and receiving applications and
			 orders, under sections 104 and 105 of the Foreign Intelligence Surveillance Act
			 of 1978 (50 U.S.C. 1804 and 1805); and
				(2)prescribe related training for the
			 personnel of the applicable agency.
				207.Enhancement of electronic surveillance
			 authority in wartimeSection
			 111 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1811) is
			 amended by striking “fifteen calendar days following a declaration of war by
			 the Congress.” and inserting “30 calendar days following any of the
			 following:
				
					(1)A declaration of war by the
				Congress.
					(2)An authorization for the use of military
				force within the meaning of section 2(c)(2) of the War Powers Resolution (50
				U.S.C. 1541(c)(2)).
					(3)A national emergency created by attack upon
				the United States, its territories or possessions, or the Armed Forces within
				the meaning of section 2(c)(3) of the War Powers Resolution (50 U.S.C.
				1541(c)(3)).
					.
			IIIClarifications to the Foreign Intelligence
			 Surveillance Act of 1978
			301.Acquisition of foreign-foreign
			 communications
				(a)In GeneralNotwithstanding any other provision of this
			 Act or the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et
			 seq.), no court order shall be required for the acquisition through electronic
			 surveillance of the contents of any communication between one person who is not
			 located within the United States and another person who is not located within
			 the United States for the purpose of collecting foreign intelligence
			 information even if such communication passes through, or the surveillance
			 device is located within, the United States.
				(b)Treatment of Intercepted Communications
			 Involving Domestic PartyIf
			 surveillance conducted as described in subsection (a) inadvertently collects a
			 communication in which at least one party is within the United States, the
			 contents of such communications shall be handled in accordance with the
			 minimization procedures set forth in section 101(h)(4) of the Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1801(h)(4)).
				(c)DefinitionsIn this section, the terms
			 contents, electronic surveillance, and foreign
			 intelligence information have the meaning given such terms in section
			 101 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.
			 1801).
				302.Individualized FISA ordersAny order issued pursuant to section 105 of
			 the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1805) authorizing
			 electronic surveillance shall be supported by an individualized or
			 particularized finding of probable cause to believe the target of the
			 electronic surveillance is a foreign power or an agent of a foreign
			 power.
			IVOTHER MATTERS
			401.Authorization of
			 appropriationsThere is
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act and the amendments made by this Act.
			402.Effective
			 dateExcept as provided in
			 section 103, this Act, and the amendments made by this Act, shall take effect
			 on the date that is 30 days after the date of the enactment of this Act.
			
